Exhibit 10.38

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (the “Agreement”) is made as of March 31, 2009, by
and between DAX Partners, LP, a limited partnership organized under the laws of
the Cayman Islands (the “Purchaser”), and Selectica, Inc., a Delaware
corporation (the “Seller”). Certain other capitalized terms used in this
Agreement are defined in Exhibit A hereto.

The Seller is the beneficial owner of all of the outstanding shares (the
“Shares”) of capital stock of Selectica India Pvt. Ltd., a company organized
under the laws of India (the “Company”). This Agreement contemplates the sale by
the Seller to the Purchaser of the Shares.

In consideration of the foregoing and the mutual provisions set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1

THE TRANSACTION

1.1 Sale and Purchase of Shares. Upon the terms and conditions set forth in this
Agreement, at the Closing (as defined below), the Seller will sell and transfer
to the Purchaser, and the Purchaser will purchase and acquire from the Seller,
all of the Shares, free and clear of any Encumbrances.

1.2 Purchase Price. The aggregate purchase price for the Shares (the “Purchase
Price”) is US$3,219,000, of which $2,219,000 (the “Closing Payment”) will be
paid to the Seller on the Closing Date, and $1,000,000 (the “Escrow Amount”)
will be deposited with an escrow agent to be mutually agreed upon by the parties
(the “Escrow Agent”) upon execution of the Escrow Agreement (as defined below),
which the parties desire to occur as soon as commercially practicable following
the Closing. The Escrow Amount, once deposited with the Escrow Agent, will be
held in accordance with the terms of this Agreement and an escrow agreement (the
“Escrow Agreement”), the terms and conditions of which will be mutually agreed
to by the parties as soon as commercially practicable after the Closing. The
Escrow Agent will distribute the Escrow Amount to the Seller on the Final
Payment Date, in accordance with to the terms of the Escrow Agreement. For the
avoidance of any doubt, in no event will the Escrow Amount be subject to offset
or reduction of any kind, notwithstanding the parties’ respective rights
hereunder.

1.3 Closing. The closing (the “Closing”) of the transactions contemplated by
this Agreement (the “Contemplated Transactions”) will take place at the
principal executive offices of the Seller on the date hereof (such date, the
“Closing Date”) and concurrently with the execution of this Agreement.

1.4 Transfer of Beneficial Ownership.

(a) The Shares will be sold, conveyed, transferred and delivered, pursuant to
instruments in such form as may be necessary or appropriate to effect a
conveyance of the Shares under applicable Law. Such transfer instruments will be
in form and substance reasonably acceptable to the parties and will include the
following: (i) a share transfer form in the form to be agreed upon by the
parties, which will transfer the Shares to the parties specified in writing by
the Purchaser; and (ii) such other instruments and agreements as may be required
to effect the Contemplated Transactions (the “Transfer Documents”).

(b) The transfer of the Shares will be effective as of the Closing Date, from
and after which date the Purchaser will be the beneficial owner of the Shares
for all purposes and to the extent registered ownership of the Shares is not
transferred to the Purchaser as of the Closing Date,



--------------------------------------------------------------------------------

the Seller will hold the Shares (including, for the purposes hereof, the Nominee
Share (as such term is defined herein)) as nominee or trustee for the benefit of
the Purchaser until the Shares have been formally registered in the name of the
Purchaser and/or such other Person(s) as the Purchaser may designate. It is the
parties’ intent that all the benefits and burdens of ownership of the Shares
will transfer to the Purchaser on the Closing Date. To the extent that transfer
of registered ownership of the Shares is not perfected on the Closing Date or
would be contrary to applicable Law or requires the consent, authorization or
approval of any Person, including any Governmental Authority, which consent,
authorization or approval the parties were not able to obtain prior to the
Closing Date, the parties will use their best efforts to provide to, or cause to
be provided to, the Purchaser, to the extent permitted by Law, the rights and
benefits associated with registered ownership of the Shares and take such other
actions as may reasonably be requested by the Purchaser in order to place the
Purchaser, insofar as reasonably possible, in the same position as if the
Purchaser were the registered shareholder. Without limiting the foregoing and in
connection therewith, the Purchaser will have the right (i) to receive all
dividends or distributions (liquidating or otherwise) associated with the
Shares, or direct the Seller to deliver such dividends or distributions to the
party of its selection, (ii) to direct the Seller to sell, transfer or encumber
the Shares, and receive the proceeds therefrom, including any of the rights or
privileges associated with the Shares, and (iii) to direct the Seller to vote
the Shares as it instructs.

(c) In connection with the arrangement set forth in this Section 1.4, and
without limiting the foregoing, the Seller covenants and agrees as follows:
(i) to vote the Shares at the meetings of the shareholders of the Company only
as directed by the Purchaser; (ii) to observe all corporate formalities and
filing requirements that may have to be met with regard to the Shares; (iii) to
forward to the Purchaser, or any other Person identified by the Purchaser, all
dividends, distributions (liquidating or otherwise), and sale proceeds made with
respect to the Shares; (iv) to sell, transfer or encumber the Shares only as
directed by the Purchaser; (v) to immediately notify the Purchaser upon
attachment or attempted seizure of, or acquisition of, any interest or assertion
of any rights in, the Shares by any third Person and take appropriate action to
defend against such attachment and to protect the Purchaser’s interest in the
Shares; (vi) to not take any action with respect to the Company’s bank accounts,
or the funds therein, without the prior written consent of the Purchaser; and
(vii) to be entitled to rely on the written instructions of the officers and
directors of the Purchaser, and such instructions will be deemed to have been
duly authorized by the Purchaser.

(d) Without limiting the parties’ respective rights and obligations under this
Section 1.4, the parties agree to cooperate in good faith and take any such
actions as may be reasonably necessary to cause the Contemplated Transactions to
be consummated under applicable Law as soon as commercially practicable
following the Closing.

1.5 Closing Deliveries.

(a) As soon as commercially practicable after the Closing, the Seller will
deliver or cause to be delivered to the Purchaser:

(i) the duly executed Transfer Documents;

(ii) certificates representing the Shares, duly endorsed in blank, with all the
appropriate share transfer tax stamps affixed to the Transfer Documents; and

(iii) resignations effective as of the Closing Date of each director and officer
of the Company as the Purchaser may have requested in writing.



--------------------------------------------------------------------------------

(b) At the Closing, the Purchaser will deliver or cause to be delivered to the
Seller the Closing Payment, less any amounts withheld in accordance with
Section 6.9 hereof, by wire transfer of immediately available funds to the
account specified by the Seller.

(c) Upon delivery of the items set forth in Section 1.5(a) to the Purchaser
(such delivery date, the “Final Payment Date”), the Escrow Amount will be
distributed to the Seller. In the event the Escrow Agreement has not been
executed as of the Final Payment Date, the Purchaser will pay the Escrow Amount
to the Seller on the Final Payment Date.

(d) In the event that the documents set forth in Section 1.5(a) are not
delivered within 90 calendar days of the Closing (which failure is not caused by
any act or omission of the Purchaser), the Purchaser will be entitled to retain
any interest accrued on the Escrow Amount pursuant to the Escrow Agreement
through the termination of the Escrow Agreement. The parties further recognize
and agree that any breach of Section 1.5(a) may give rise to irreparable harm to
the Purchaser for which money damages would not be an adequate remedy and, agree
that, in addition to the other remedies, the Purchaser will be entitled to
enforce the terms of this Agreement by decree of specific performance without
the necessity of proving the inadequacy of a remedy of money damages.

(e) In connection with the Closing, the parties, as applicable, will cause the
Company to undertake the following as soon as reasonably practicable thereafter:

(i) convene a meeting of the board of directors of the Company (the “Company
Board”) to discuss the following: (A) approval of the transfer of Shares from
the Seller to the Purchaser or its nominees as set forth in the Transfer
Documents; and (B) the appointment of new directors nominated by the Purchaser
to the Company Board;

(ii) convene a second meeting of the Company Board within 7 days of the meeting
referred to in subsection (i) above to note the resignations of the existing
directors, as may be requested by the Purchaser;

(iii) file a Form 32 for the resignation of the existing directors and
appointment of new directors to the Company Board, as required under applicable
Law;

(iv) record the changes to the Register of Members maintained by the Company
under applicable Law;

(v) make an endorsement back of the Share Certificate submitted to it by the
Purchaser; and

(vi) instruct the Company’s bank to change the authorized signatories for the
Company’s bank account(s) to the persons designated by the Purchaser.

1.6 Taxes. Any and all applicable sales, use, transfer, stamp, stock transfer,
value-added or other similar Taxes that are, or become due and payable as a
result of the Contemplated Transactions, whether such Taxes are imposed by Law
on the Seller, the Purchaser or the Company (such Taxes, the “Transfer Taxes”)
will be borne solely by the Seller. Any and all other applicable Taxes
(including, without limitation, capital gains or other taxes imposed by any
applicable Governmental Authority in India, whether such Taxes are imposed by
Law on the Seller, the Purchaser or the Company (such Taxes, the “Other Taxes”),
will be borne solely by the Purchaser.



--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller represents and warrants to the Purchaser that the statements set
forth in this Article 2 are true and correct as of the Closing:

2.1 Organization and Good Standing.

(a) The Seller is a corporation duly organized, validly existing and in good
standing under the Law of the State of Delaware, and has all requisite corporate
power and authority to conduct its business as presently conducted.

(b) The Company is duly organized, validly existing and in good standing under
the Law of India, and has all requisite corporate power and authority to conduct
its business as presently conducted.

2.2 Authority and Enforceability. The Seller has all requisite corporate power
and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement. The execution, delivery and performance of
this Agreement and the consummation of the Contemplated Transactions by the
Seller have been duly authorized by all necessary action on the part of the
Seller. The Seller has duly and validly executed and delivered this Agreement.
Assuming the due authorization, execution and delivery of this Agreement by the
Purchaser, this Agreement constitutes the valid and binding obligation of the
Seller enforceable against the Seller in accordance with its terms, subject to
(a) Law of general application relating to bankruptcy, insolvency and the relief
of debtors and (b) Law governing specific performance, injunctive relief and
other equitable remedies.

2.3 No Conflict. Neither the execution, delivery and performance of this
Agreement by the Seller, nor the consummation by the Seller of the Contemplated
Transactions, will (a) conflict with or violate (i) the Seller’s certificate of
incorporation or bylaws, or (ii) the Company’s memorandum of association,
articles of association or similar constituent document, each as amended to
date, (b) result in a breach or default under, or create in any Person the right
to terminate, cancel, accelerate or modify, or require any notice, consent or
waiver under, any Contract of the Seller or the Company, (c) to the best of
Seller’s Knowledge, violate any Law or Judgment applicable to the Seller or the
Company or (d) require the Seller or the Company to obtain any Governmental
Authorization or make any filing with any Governmental Authority except as
contemplated by Section 1.5 and 1.6 hereof.

2.4 Capitalization and Ownership.

(a) The authorized capital stock of the Company consists solely of 1,000,000
shares of capital stock, par value 0.10 rupees per share, of which 757,520
shares are issued and outstanding. The Seller is the registered holder of
757,519 of the Shares (the “Registered Shares”). Selectica UK Ltd. (the
“Nominee”) is the registered owner of 1 of the Shares (the “Nominee Share”) and
holds such Nominee Share on behalf of the Seller. The Seller is the sole
beneficial owner of all of the Shares, free and clear of all Encumbrances. Upon
payment in full of the Purchase Price, good and valid title to the Shares will
pass to the Purchaser, free and clear of any Encumbrances, and with no
restrictions on the voting rights or other incidents of record and beneficial
ownership of such Shares, except to the extent contemplated by this Agreement.
The Shares are duly authorized, validly issued, fully paid and nonassessable.
There are no contracts to which either the Seller or any other Person is a party
or bound with respect to the voting (including voting trusts or proxies) of the
Shares. Other than the Shares, there are no outstanding or authorized options,
warrants, rights, agreements or commitments to which the Company is a party or
which are binding upon the Company providing for the issuance or redemption of
any shares of the Company’s capital stock.



--------------------------------------------------------------------------------

(b) The Company does not directly or indirectly own any capital stock of, or
other equity interests in, any corporation, limited liability company,
partnership or any other entity.

2.5 Certain Payments.

(a) To the Knowledge of the Seller, neither the Seller, nor any member, officer,
agent, employee, Affiliate or other Person associated with or acting on behalf
of the Seller has (i) provided, or arranged for the provision of, any unlawful
contribution, gift, entertainment or other unlawful expense relating to any
political party or official thereof or any candidate for public office;
(ii) violated any provision of the Foreign Corrupt Practices Act of 1977, as
amended, the anti-laundering compliance provisions of the USA PATRIOT Act of
2001, as amended, or any other applicable anti-corruption Laws or regulations;
(iii) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any Person (including any representative or employee of any
Governmental Authority); or (iv) violated or operated in noncompliance with any
export restrictions, anti-boycott regulations or embargo regulations.

(b) None of the assets and properties of the Company (i) has been acquired by
the Company pursuant to a transaction that has involved directly or indirectly
an illegal payment to a representative or employee of any Governmental Authority
or (ii) represents the proceeds of any illegal activity.

(c) As per the Seller’s books and records, the Seller’s cost basis in the Shares
as of the Closing Date is US$2,978,407.

2.6 Cash Balance. As of March 30, 2009, the aggregate value of the Company’s
cash and cash equivalents was 221,415,962 rupees (the “March Cash Balance”).

2.7 Brokers’ Fees. The Seller has no Liability to pay any fees or commissions to
any broker, finder or agent with respect to the Contemplated Transactions.

2.8 Disclosure of all Material Liabilities. During the course of negotiation of
this Agreement and prior to the date hereof, Seller has made available to
Purchaser any and all information and materials requested by Purchaser and/or
Purchaser’s accountants, advisors, attorneys or other representatives in
connection with the Purchaser’s evaluation of the Company and the Contemplated
Transactions. To the Seller’s Knowledge (after reasonable inquiry and
investigation), there are no Liabilities of the Company other than those
disclosed to the Purchaser in connection herewith, whether reflected on the
books of account of the Company or otherwise (including, for such purpose but
without limitation, the March Cash Balance).

2.9 Disclaimer of Other Representations and Warranties. The representations and
warranties set forth in this Article 2 are the only representations and
warranties made by the Seller with respect to the Shares, the Seller, the
Company or any other matter relating to the Contemplated Transactions.



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Seller that the statements set
forth in this Article 3 are true and correct as of the Closing:

3.1 Organization and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the Law of the Cayman
Islands, and has all requisite corporate power and authority to conduct its
business as it is presently conducted.

3.2 Authority and Enforceability. The Purchaser has all requisite corporate
power and authority to execute and deliver this Agreement. The execution,
delivery and performance of this Agreement by the Purchaser and the consummation
of the Contemplated Transactions by the Purchaser have been duly authorized by
all necessary action on the part of the Purchaser. The Purchaser has duly and
validly executed and delivered this Agreement. Assuming the due authorization,
execution and delivery of this Agreement by the Seller, this Agreement
constitutes the valid and binding obligation of the Purchaser, is enforceable
against the Purchaser in accordance with its terms, subject to (a) Law of
general application relating to bankruptcy, insolvency and the relief of debtors
and (b) Law governing specific performance, injunctive relief and other
equitable remedies.

3.3 No Conflict. Neither the execution, delivery and performance of this
Agreement by the Purchaser, nor the consummation by the Purchaser of the
Contemplated Transactions, will (a) conflict with or violate the Purchaser’s
articles of association, memorandum of association or other constituent
documents, each as amended to date, (b) result in a breach or default under, or
create in any Person the right to terminate, cancel, accelerate or modify, or
require any notice, consent or waiver under, any contract, (c) violate any Law
or Judgment applicable to the Purchaser or (d) require the Purchaser to obtain
any Governmental Authorization or make any filing with any Governmental
Authority, except in any case that would not reasonably be expected to have a
Material Adverse Effect on the Purchaser.

3.4 Investment Intent. The Purchaser is acquiring the Shares for the Purchaser’s
own account and investment purposes and is not acquiring the Shares with a view
to, or for sale in connection with, any distribution thereof within the meaning
of any federal or state securities Law. The Purchaser is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D as promulgated by
the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and has sufficient business and financial knowledge and experience to
protect its own interests and to evaluate the merits and risks in connection
with the purchase of the Shares.

3.5 Legal Proceedings. There is no Proceeding pending or, to the Purchaser’s
Knowledge, threatened against the Purchaser that questions or challenges the
validity of this Agreement or that may prevent, delay, make illegal or otherwise
interfere with the ability of the Purchaser to consummate any of the
transactions contemplated by this Agreement.

3.6 Financial Capacity and Related Matters.

(a) The Purchaser has immediately available cash in an amount sufficient to pay
the Purchase Price on the Closing Date.

(b) The source of funds for such cash are not derived from, or related to, any
activity that is illegal or illegitimate or deemed criminal under the laws of
the United States, the Cayman Islands or any other jurisdiction, nor are they
derived from any account, Person, or entity located in a jurisdiction that:
(i) is listed on any of the lists of OFAC prohibited countries, territories and
Persons (found on the OFAC website at www.treas.gov/ofac) or subject to OFAC
regulations or sanctions; (ii) has been designated a “non-cooperative country or
territory” by the Financial Action Task Force on Money Laundering; or (iii) has
been designated by the U.S. Secretary of the Treasury as a “primary money
laundering concern” subject to “Special Measures for Jurisdictions, Financial
Institutions, or International Transactions of Primary Money Laundering Concern”
regulations implemented by the US Department of Treasury or Financial Crimes
Enforcement Network.



--------------------------------------------------------------------------------

(c) The investment made by the Purchaser in the Shares will not directly or
indirectly contravene any applicable anti-money laundering laws, regulations or
conventions of the United States, the Cayman Islands or other international
jurisdictions, nor will such investment made by the Purchaser (to the extent
that such matters are within the control of the Purchaser) cause either the
Seller or the Company to be in violation of any applicable anti-money laundering
laws, regulations or conventions of the United States, the Cayman Islands or
other international jurisdictions, including the Cayman Islands Anti-Money
Laundering Regulations, The Proceeds of Criminal Conduct Law (as amended) of the
Cayman Islands, OFAC regulations, the United States Bank Secrecy Act and
corresponding regulations, the United States Money Laundering Control Act of
1986, or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001.

3.7 Brokers’ Fees. The Purchaser has no Liability to pay any fees or commissions
to any broker, finder or agent with respect to the Contemplated Transactions.

3.8 Independent Investigation. The Purchaser has conducted its own independent
investigation, review and analysis of the business, operations, assets,
liabilities, results of operations, financial condition and prospects of the
business of the Company as it has deemed appropriate, which investigation,
review and analysis was done by the Purchaser and its Affiliates and
representatives. The Purchaser acknowledges that it and its Affiliates and
representatives have been provided adequate access to the personnel, properties,
premises and records of the Seller and the Company for such purpose. In entering
into this Agreement, the Purchaser acknowledges that it has relied solely upon
the aforementioned investigation, review and analysis and not on any factual
representations or opinions of the Seller, the Company or their representatives
(except the representations and warranties set forth in Article 2). The
Purchaser hereby acknowledges and agrees that other than the representations and
warranties set forth in Article 2, none of the Seller, the Company, any of their
Affiliates, or any of their respective officers, directors, employees, agents,
representatives or stockholders, makes or has made any representation or
warranty, express or implied, at Law or in equity, as to any matter whatsoever
relating to the Shares, the Seller, the Company, or any other matter relating to
the Contemplated Transactions including as to (i) merchantability or fitness for
any particular use or purpose, (ii) the operation of the business of the Company
after the Closing in any manner or (iii) the probable success or profitability
of the business of the Company after the Closing.

ARTICLE 4

POST-CLOSING COVENANTS

4.1 Further Assurances; Cooperation.

(a) From and after the Closing, the Seller and the Purchaser each will use its
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary, proper or advisable to make effective as promptly
as practicable the Contemplated Transactions and to cooperate with each other in
connection with the foregoing, including to: (i) obtain all necessary waivers,
consents and approvals from other parties; (ii) obtain all Governmental
Authorizations that are required to be obtained under any Law and (iii) effect
all necessary registrations and filings including filings and submissions of
information requested or required by any Governmental Authority. In connection
therewith, the Seller will cause the Nominee to take such actions as are
necessary, proper or advisable to facilitate the Contemplated Transactions. In
no event, however, will the Seller be obligated to pay any money to any Person
or to offer or grant other financial or other accommodations to any Person in
connection with its obligations under this Section 4.1.



--------------------------------------------------------------------------------

(b) Notwithstanding and without limiting Section 4.2 hereof, the parties further
acknowledge that, in connection with certain intercompany transfers and
transactions that may be undertaken by Seller and its Affiliates prior to the
Closing Date, certain assets and related rights may continue to be held in the
name of the Company as of the Closing Date (such assets and rights the
“Non-transferred Assets”). From time to time after the Closing Date, to the
extent that the Purchaser discovers the existence of a Non-Transferred Asset,
the parties will cooperate in good faith to effect the transfer of such
Non-transferred Asset from the Company to an entity designated by the Seller,
provided that this would not alter the original intent of the parties as
evidenced by this Agreement with respect to the Shares to be sold and
transferred to the Purchaser.

4.2 D&O Indemnification. The Purchaser will maintain and perform, and will not
take any action to alter or impair, any indemnification provisions or similar
exculpatory provisions eliminating personal liability of directors and officers
for monetary damages existing in the Company’s articles of association,
memorandum of association, existing indemnification agreements between the
Company and its directors and officers, or any similar written agreement in
effect as of the Closing Date, to the extent a copy of which has been made
available to the Purchaser, for a period of not less than six years after the
Closing Date, except for any changes in such articles of association, memorandum
of association of existing indemnification agreements which, in each instance,
do not directly or indirectly adversely affect the application of such
provisions to acts or omissions of such individuals prior to the Closing Date or
materially alter or impair the rights of such individuals thereunder.
Notwithstanding anything to the contrary in this Agreement, the provisions of
this Section 4.2 will survive the consummation of the Contemplated Transaction
and are intended to be for the benefit of, and will be enforceable by, each
present and former director and officer of the Company and his or her heirs and
representatives. Following the Closing Date, the obligations of the Purchaser
under this Section 4.2 will not be terminated or modified in such a manner as to
adversely affect the rights of any present or former director and officer of the
Company under this Section 4.2 without the consent of such affected present or
former director and officer of the Company.

4.3 Public Announcements. Following the Closing, each party agrees not to issue
any press release or make any other public announcement relating to this
Agreement without the prior written approval of the other party, except that the
Seller reserves the right, without the other party’s prior consent, to make any
public disclosure it believes in good faith is required by applicable securities
Law or securities listing standards (in which case the disclosing party agrees
to use commercially reasonable efforts to advise the other party prior to making
the disclosure).

ARTICLE 5

INDEMNIFICATION

5.1 Indemnification of the Seller. The Purchaser will, from and after the
Closing, defend and promptly indemnify and hold harmless the Seller, and its
officers, directors, stockholders, Affiliates, agents and representatives
(collectively the “Sellers Indemnified Parties”), from, against, for, and in
respect of and pay any and all Losses suffered, sustained, incurred or required
to be paid by any such party arising out of or resulting from:

(a) any breach of any representation, warranty, covenant or agreement of the
Purchaser contained in this Agreement or any Transfer Documents;

(b) the enforcement by any Sellers Indemnified Party of any of its rights under
this Section 5.1 or any other covenant contained in this Agreement or any
Transfer Documents;

(c) any Other Taxes or any Liability for Taxes provided for in Section 5.3(b);
or

(d) the operations of the Company following the Closing.



--------------------------------------------------------------------------------

5.2 Indemnification of the Purchaser. The Seller will defend, indemnify, and
hold harmless the Purchaser and its respective officers, directors,
stockholders, Affiliates, agents and representatives (collectively the
“Purchaser Indemnified Parties”) from, against, for and in respect of and pay
any and all Losses suffered, sustained, incurred or required to be paid by any
such party arising out of or resulting from:

(a) any breach of any representation, warranty, covenant or agreement of the
Seller contained in this Agreement or any Transfer Documents;

(b) the enforcement by any Purchaser Indemnified Party of any of its rights
under this Section 5.2 or any other indemnification covenant contained in this
Agreement or the Transfer Documents; or

(c) Any Transfer Taxes or Liability for Taxes as provided for in Section 5.3(a).

5.3 Tax Matters.

(a) Seller’s Liability for Taxes. Except to the extent such items have been paid
prior to Closing, the Seller will be liable for and will indemnify the Purchaser
for all Taxes imposed on the Company or for which the Company may otherwise be
liable (i) for any taxable year or period that ends on or before the Closing
Date, and (ii) the portion of such taxable year or period ending on or including
the Closing Date (but only to the extent such Taxes arise from actions taken by
the Company prior to the Closing that result in Liability for Taxes after the
Closing Date). The Seller will be entitled to any refund of Taxes the Company
receives for any such periods ending on or prior to the Closing Date.

(b) Purchaser Liability for Taxes. The Purchaser will be liable for and will
indemnify Sellers for the Taxes of each Company (i) for any taxable year or
period that begins after the Closing Date, and (ii) with respect to any taxable
year or period beginning before and ending after the Closing Date, except to the
extent of Taxes payable by Sellers in accordance with Section 5.3(a).

5.4 Procedure. Any party seeking indemnification pursuant to this Agreement (the
“Indemnified Party”) will promptly give the party from whom such indemnification
is sought (the “Indemnifying Party”) written notice (a “Claim Notice”) of the
matter with respect to which indemnification is being sought, which notice will
specify in reasonable detail, if known, the amount or an estimate of the amount
of the Liability arising therefrom and the basis of the claim or indemnification
obligation. Such Claim Notice will be a condition precedent to any Liability of
the Indemnifying Party for indemnification hereunder, but the failure of the
Indemnified Party to promptly notify the Indemnifying Party will not adversely
affect the Indemnified Party’s right to indemnification hereunder except, and
only to the extent that, in the case of a claim made by a third Person, the
defense of that claim is materially prejudiced by such failure.

5.5 Third Party Claims.

(a) In connection with any indemnification claim arising out of a claim or legal
Proceeding (a “Third Party Claim”) by any third Person, the Indemnifying Party
will be entitled to control the defense of any such claim with counsel
reasonably acceptable to the Indemnified Party at the Indemnifying Party’s own
cost and expense, including the cost and expense of reasonable



--------------------------------------------------------------------------------

attorneys’ fees and disbursements in connection with such defense, by providing
written notice to the Indemnified Party no later than five business days
following its receipt of the Claim Notice; provided, however, that the
Indemnifying Party may not assume control of the defense of a suit or proceeding
(a) involving criminal liability, or (b) to the extent such suit or proceeding
seeks an injunction or equitable relief against the Indemnified Party. In the
event that the Indemnifying Party assumes control of the defense, the
Indemnified Party may participate at its own expense. The party controlling such
defense will keep the other party reasonably advised of the status of such suit
or proceeding and the defense thereof, and will consider in good faith
recommendations made by the non-controlling party with respect thereto. The
parties will otherwise cooperate in good faith in connection with such defense.

(b) The Indemnifying Party will be entitled to agree to a settlement of, or the
stipulation of any Judgment arising from, any such Third Party Claim, with the
consent of the Indemnified Party, which consent will not be unreasonably
withheld or delayed; provided, however, that no such consent will be required
from the Indemnified Party if (A) the Indemnifying Party pays or causes to be
paid all Losses arising out of such settlement or Judgment concurrently with the
effectiveness thereof (as well as all other Losses theretofore incurred by the
Indemnified Party which then remain unpaid or unreimbursed), (B) in the case of
a settlement, the settlement is conditioned upon a complete release by the
claimant of the Indemnified Party, and (C) such settlement or Judgment does not
impose an injunction or other equitable relief upon the Indemnified Party,
require the Encumbrance of any asset of the Indemnified Party or impose any
restriction upon its conduct of business or otherwise materially adversely
affect its business.

5.6 Limitations.

(a) In no event will the Seller’s Liability under this Agreement exceed the
Purchase Price actually paid hereunder; provided, however, that (x) the
Liability of the Seller for Taxes arising under Section 5.3 will not exceed
US$1,000,000 and (y) the Liability of the Seller arising under Section 5.1(a)
for a breach of the representations and warranties set forth in Section 2.8 will
not exceed US$250,000; provided, further, that the limitation set forth in
clause (y) will not apply with respect to Losses relating to (1) Encumbrances,
if any, against the Company’s real property in India, or (2) a breach of the
representation and warranty set forth in Section 2.6. or the impairment of the
Company’s cash balances as a result of any material loans or advances
outstanding to employees or directors or any breach by the Seller of its
covenants contained herein.

(b) Nothing in this Agreement will limit the Liability of any person to any
other party for intentional fraud or willful misconduct.

(c) The Indemnified Party will take, and will cause its Affiliates to take, all
commercially reasonable steps to mitigate any Losses upon and after becoming
aware of any facts, matters, failures or circumstances that would reasonably be
expected to result in any Losses that are indemnifiable hereunder. In the event
the Indemnified Party will fail to take such commercially reasonable steps, then
notwithstanding anything in this Agreement to the contrary, the Indemnifying
Party will not be required to indemnify the Indemnified Party for that portion
of Losses that would reasonably have been expected to have been avoided if the
Indemnified Party had taken such steps.

5.7 Survival of Representations and Warranties. Except as set forth in
Section 5.3, the representations, warranties, covenants and agreements contained
in this Agreement will survive the Closing and any investigation made by or on
behalf of any of the Parties hereto at any time with respect thereto, and expire
as follows:



--------------------------------------------------------------------------------

(a) the representations and warranties set forth in this Agreement or in any
certificate or writing delivered pursuant hereto or in connection herewith will
expire on the first anniversary of the Closing Date;

(b) the obligations of the parties set forth in Section 5.3 will remain in
effect for the period of the relevant statute of limitations applicable to the
Taxes at issue; and

(c) the covenants and agreements of the parties set forth in this Agreement or
in any certificate or other writing delivered pursuant hereto or in connection
herewith will survive the Closing until the expiration of the applicable statute
of limitations (including any extension or tolling thereof) or for the shorter
period explicitly specified therein, except that for such covenants and
agreements that survive for such shorter period, breaches thereof will survive
indefinitely until the expiration of the applicable statute of limitations
(including any extension or tolling thereof).

5.8 Exclusive Remedy. The sole and exclusive remedy of any Indemnified Party
with respect to any and all Losses arising in connection with the
representations, warranties, covenants and agreements set forth in this
Agreement will be pursuant to the indemnification obligations set forth in this
Article 5 hereof and subject to the limitations set forth herein.

5.9 Exercise of Remedies by Persons Other than the Parties. No Indemnified Party
(other than the Parties or any respective successor or assignee of such Party)
is entitled to assert any indemnification claim or exercise any other remedy
under this Agreement unless (a) in the case of any Seller Indemnified Party, the
Seller (or any successor or assignee of the Seller) consents to the assertion of
the indemnification claim, or (b) in the case of any Purchaser Indemnified
Party, the Purchaser (or any successor or assignee of the Purchaser) consents to
the assertion of the indemnification claim.

ARTICLE 6

GENERAL PROVISIONS

6.1 Governing Law; Disputes.

(a) The internal law of the State of California (without giving effect to any
choice or conflict of Law provision or rule (whether of the State of California
or any other jurisdiction) that would cause the application of Laws of any other
jurisdiction) govern all matters arising out of or relating to this Agreement
and the Contemplated Transactions, including its validity, interpretation,
construction, performance and enforcement and any disputes or controversies
arising therefrom or related thereto. EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF ANY PARTY TO THIS
AGREEMENT IN NEGOTIATION, EXECUTION AND DELIVERY, PERFORMANCE OR ENFORCEMENT OF
THIS AGREEMENT.

(b) Any action or proceeding arising out of or relating to this Agreement or the
Contemplated Transactions must be brought in the courts of the State of
California, Santa Clara County, or, if it has or can acquire jurisdiction, in
the United States District Court for the Northern District of California. Each
of the parties knowingly, voluntarily and irrevocably submits to the exclusive
jurisdiction of each such court in any such action or Proceeding and waives any
objection it may now, or hereafter, have to venue or to convenience of forum.
Each of the parties expressly



--------------------------------------------------------------------------------

consents to the jurisdiction of such courts in any such action or Proceeding,
and waives any other requirements of or objections to personal jurisdiction with
respect thereto. If necessary, the Purchaser will appoint an entity as its
authorized agent (“Authorized Agents”) upon whom process may be served in any
such action or Proceeding arising out of or based on this Agreement or the
transactions contemplated hereby. The Purchaser represents and warrants that
such Authorized Agents will have agreed to act as such agents for service of
process and agree to take any and all action, including the filing of any and
all documents and instruments, that may be necessary to continue such
appointment in full force and effect as aforesaid. Service of process upon the
Authorized Agents and written notice of such service to the Purchaser will be
deemed, in every respect, effective service of process upon the Purchaser.
Nothing in this Section 6.1, however, affects the right of any party to serve
legal process in any other manner permitted by Law.

(c) The parties acknowledge and agree that in the event of a breach by either
party or any of their respective Affiliates of any of the provisions of this
Agreement, monetary damages will not constitute a sufficient remedy.
Consequently, in the event of any such breach, either party or their respective
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof, in each case without the
requirement of posting a bond or proving actual damages.

(d) The rights and remedies of the parties hereto will be cumulative (and not
alternative) and the exercise by a party of one remedy will not preclude the
exercise of any other remedy. Any enumeration of the party’s rights and remedies
in this Agreement is not intended to be exclusive, and a party’s rights and
remedies are intended to be cumulative to the extent permitted by law and
include any rights and remedies authorized in law or in equity.

6.2 Limitation on Liability. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IN NO EVENT (A) WILL ANY PARTY OR ANY OF ITS
AFFILIATES BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS, LOSS OF REVENUE OR LOST SALES)
IN CONNECTION WITH ANY CLAIMS, LOSSES, DAMAGES OR INJURIES ARISING OUT OF THE
CONDUCT OF SUCH PARTY PURSUANT TO THIS AGREEMENT REGARDLESS OF WHETHER THE
NONPERFORMING PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR NOT, AND
(B) WILL THE AGGREGATE LIABILITY OF THE SELLER FOR ANY CLAIMS, LOSSES, DAMAGES
OR INJURIES ARISING IN CONNECTION WITH THIS AGREEMENT EXCEED THE PURCHASE PRICE.

6.3 Notices. All notices and other communications under this Agreement must be
in writing and are deemed duly delivered when (a) delivered personally or by an
internationally recognized overnight courier service (costs prepaid), (b) sent
by facsimile with confirmation of transmission by the transmitting equipment
(or, the first Business Day following such transmission if the date of
transmission is not a Business Day) or (c) received or rejected by the
addressee, if sent by United States of America or Cayman Islands certified or
registered mail, return receipt requested; in each case to the following
addresses or facsimile numbers and marked to the attention of the individual (by
name or title) designated below (or to such other address, facsimile number or
individual as a party may designate by notice to the other parties):

 

If to the Seller:   

Selectica, Inc.

1740 Technology Drive, Ste. 450

San Jose, CA 95110

United States of America



--------------------------------------------------------------------------------

  Facsimile:    +1.408.570.9705   Attention:    Richard Heaps      Chief
Financial Officer and General Counsel with a copy to:   Baker & McKenzie LLP   2
Embarcadero Center, 11th Floor   San Francisco, CA 94111   United States of
America   Facsimile:    +1.415.573.3099   Attention:    John F. McKenzie     
Matthew R. Gemello If to the Purchaser:   DAX Partners LP   c/o Mourant Cayman
Corporate Services, Ltd   42 North Church Street   P.O. Box 1348   Grand Cayman,
Cayman Islands KY1-1108   Facsimile:    +1.212.509.8080   Attention:    Raj
Agarwal   and   DAX Partners LP   90 Broad Street, 17th Floor   New York, NY
10004   United States of America   Facsimile:    +1.212.509.8080   Attention:   
Raj Agarwal with a copy to:   Salans LLP   Rockefeller Center   620 Fifth Ave.  
New York, NY 10020-2457   United States of America   Facsimile:   
+1.212.632.5555   Attention:    Robert K. Smits

6.4 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Agreement is
effective upon delivery of one executed counterpart from each party to the other
parties. The signatures of all parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission that
includes a copy of the sending party’s signature(s) is as effective as signing
and delivering the counterpart in person.

6.5 Amendment. This Agreement may not be amended, supplemented or otherwise
modified except in a written document signed by each party to be bound by the
amendment and that identifies itself as an amendment to this Agreement.

6.6 Waiver and Remedies. The parties may (a) extend the time for performance of
any of the obligations or other acts of any other party to this Agreement,
(b) waive any inaccuracies in the representations and warranties of any other
party to this Agreement contained in this Agreement or



--------------------------------------------------------------------------------

(c) waive compliance with any of the covenants or conditions for the benefit of
such party contained in this Agreement. Any such extension or waiver by any
party to this Agreement will be valid only if set forth in a written document
signed on behalf of the party or parties against whom the extension or waiver is
to be effective. No extension or waiver will apply to any time for performance,
inaccuracy in any representation or warranty, or noncompliance with any covenant
or condition, as the case may be, other than that which is specified in the
written extension or waiver. No failure or delay by any party in exercising any
right or remedy under this Agreement or any of the documents delivered pursuant
to this Agreement, and no course of dealing between the parties, operates as a
waiver of such right or remedy, and no single or partial exercise of any such
right or remedy precludes any other or further exercise of such right or remedy
or the exercise of any other right or remedy. Any enumeration of a party’s
rights and remedies in this Agreement is not intended to be exclusive, and a
party’s rights and remedies are intended to be cumulative to the extent
permitted by Law and include any rights and remedies authorized in Law or in
equity.

6.7 Assignment, Successors and No Third Party Rights. This Agreement binds and
benefits the parties and their respective successors and assigns, except that
Purchaser may not assign any rights under this Agreement without the prior
written consent of the Seller. No party may delegate any performance of its
obligations under this Agreement, except delegations of the performance of its
obligations to any Affiliate of such party so long as such party remains fully
responsible for the performance of the delegated obligation. Nothing expressed
or referred to in this Agreement will be construed to give any Person, other
than the parties to this Agreement, any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this Agreement
except such rights as may inure to a successor or permitted assignee under this
Section 6.7.

6.8 Severability. If any provision of this Agreement is held invalid, illegal or
unenforceable, the remaining provisions of this Agreement will remain in full
force and effect, if the essential terms and conditions of this Agreement for
each party remain valid, binding and enforceable.

6.9 Expenses. Except as otherwise expressly provided in this Agreement, each
party will pay its own direct and indirect expenses incurred by it in connection
with the preparation and negotiation of this Agreement and the consummation of
the Contemplated Transactions, including all fees and expenses of its advisors
and representatives; provided, however, that the Seller will reimburse the
Purchaser in an amount not to exceed $50,000 in the aggregate for expenses
incurred by the Purchaser in connection herewith (including, without limitation
any fees or expenses of the Purchaser’s advisors and representatives), which
amount may be deducted from the Purchase Price to be paid at the Closing or on
the Final Payment Date upon the presentation of invoice(s) or similar written
evidence of such expense.

6.10 No Joint Venture. Nothing in this Agreement creates a joint venture or
partnership between the parties. This Agreement does not authorize any party
(a) to bind or commit, or to act as an agent, employee or legal representative
of, another party, except as may be specifically set forth in other provisions
of this Agreement, or (b) to have the power to control the activities and
operations of another party. The parties are independent contractors with
respect to each other under this Agreement. Each party agrees not to hold itself
out as having any authority or relationship contrary to this Section 6.10.

6.11 Interpretation. In the negotiation of this Agreement, each party has
received advice from its own attorney. The language used in this Agreement is
the language chosen by the parties to express their mutual intent, and no
provision of this Agreement will be interpreted for or against any party because
that party or its attorney drafted the provision.

6.12 Construction; Exhibits and Schedules. The Exhibits and Schedules to this
Agreement are incorporated herein by reference and made a part of this
Agreement. Any reference in this Agreement to



--------------------------------------------------------------------------------

an “Article,” “Section,” “Exhibit” or “Schedule” refers to the corresponding
Article, Section, Exhibit or Schedule of or to this Agreement, unless the
context indicates otherwise. The headings of Articles and Sections are provided
for convenience only and are not intended to affect the construction or
interpretation of this Agreement. All words used in this Agreement are to be
construed to be of such gender or number as the circumstances require. The words
“including,” “includes,” or “include” are to be read as listing non-exclusive
examples of the matters referred to, whether or not words such as “without
limitation” or “but not limited to” are used in each instance. Where this
Agreement states that a party “will”, “will” or “must” perform in some manner or
otherwise act or omit to act, it means that the party is legally obligated to do
so in accordance with this Agreement. Any reference to a statute is deemed also
to refer to any amendments or successor legislation as in effect at the relevant
time. Any reference to a contract or other document as of a given date means the
contract or other document as amended, supplemented and modified from time to
time through such date.

6.13 Entire Agreement. This Agreement constitutes the entire agreement among the
parties and supersedes any prior and contemporaneous understandings, agreements
or representations by or among the parties, written or oral, with respect to the
subject matter of this Agreement.

(This space intentionally left blank)



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.

 

“Seller”     “Purchaser” SELECTICA, INC., a Delaware corporation  

DAX PARTNERS, LP, a limited partnership

organized under the laws of the Cayman Islands

By:  

/s/    Richard Heaps

    By:  

/s/    Raj Agarwal

Name:   Richard Heaps     Name:   Raj Agarwal Title:   CFO     Title:   Director



--------------------------------------------------------------------------------

EXHIBIT A

Definitions

For the purposes of this Agreement:

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, the specified Person. In addition to the
foregoing, if the specified Person is an individual, the term “Affiliate” also
includes (a) the individual’s spouse, (b) the members of the immediate family
(including parents, siblings and children) of the individual or of the
individual’s spouse and (c) any corporation, limited liability company, general
or limited partnership, trust, association or other business or investment
entity that directly or indirectly, through one or more intermediaries controls,
is controlled by or is under common control with any of the foregoing
individuals. For purposes of this definition, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Business Day” means any day other than Saturday, Sunday or any day on which
banking institutions in California, New York or the Cayman Islands are closed
either under applicable Law or action of any Governmental Authority.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any written contract, agreement, lease, license, commitment,
understanding, franchise, warranty, guaranty, mortgage, note, bond or other
instrument or consensual obligation that is legally binding.

“Encumbrance” means any charges, mortgages, pledges, security interests,
escrows, options, rights of first refusal, indentures, security agreements or
other encumbrances, claims, agreements, arrangements or commitments of any kind
or character and whether or not relating in any way to credit or the borrowing
of money.

“Governmental Authority” means any (a) federal, state, local, municipal, foreign
or other government, (b) governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department, instrumentality
or other entity and any court or other tribunal), (c) multinational organization
exercising judicial, legislative or regulatory power or (d) body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature of any federal,
state, local, municipal, foreign or other government.

“Governmental Authorization” means any approval, consent, ratification, waiver,
license, permit, registration or other authorization issued or granted by any
Governmental Authority.

“Judgment” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator.



--------------------------------------------------------------------------------

“Knowledge” means, (a) with respect to the Seller, the actual knowledge, without
any obligation of independent investigation, of Brenda Zawatski, Steven Goldner
and Richard Heaps, and (b) with respect to the Purchaser, the actual knowledge,
without any obligation of independent investigation, of Raj Agarwal.

“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other constitution, Law, statute, treaty, rule, regulation,
ordinance or code.

“Liability” means any liability or obligation, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, due or
to become due.

“Losses” mean all damages, awards, Judgments, assessments, fines, penalties,
charges, costs, expenses and other payments however suffered or characterized,
all interest thereon, all reasonable costs and expenses of investigating any
claim, lawsuit or arbitration and any appeal therefrom, all reasonable
attorneys’, accountants’, investment bankers’, and expert witness’ fees incurred
in connection therewith, whether or not such claim, lawsuit or arbitration is
ultimately defeated and, subject to Article 5, all amounts paid incident to any
compromise or settlement of any such claim, lawsuit or arbitration.

A violation, circumstance, change, effect or other matter is deemed to have a
“Material Adverse Effect” on the Purchaser, the Seller, or the Company as
applicable, if such violation, circumstance, change, effect or other matter
would have a material adverse effect on the ability of such party to perform its
obligations under this Agreement or on the ability of such party to consummate
the transactions contemplated by this Agreement.

“Person” means an individual or an entity, including a corporation, limited
liability company, general or limited partnership, trust, association or other
business or investment entity, or any Governmental Authority.

“Proceeding” means any action, arbitration, audit, examination, investigation,
hearing, litigation or suit (whether civil, criminal, administrative, judicial
or investigative, whether formal or informal, and whether public or private)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.

“Taxes” means (a) any federal, state, local, foreign or other tax, charge, fee,
duty (including customs duty), levy or assessment, including any income, gross
receipts, net proceeds, alternative or add-on minimum, corporation, ad valorem,
turnover, real property, personal property (tangible or intangible), sales, use,
franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel,
excess profits, profits, occupational, premium, interest equalization, windfall
profits, severance, license, registration, payroll, environmental (including
taxes under Section 59A of the Code), capital stock, capital duty, disability,
estimated, gains, wealth, welfare, employee’s income withholding, other
withholding, unemployment or social security or other tax of whatever kind
(including any fee, assessment or other charges in the nature of or in lieu of
any tax) that is imposed by any Governmental Authority, (b) any interest, fines,
penalties or additions resulting from, attributable to, or incurred in
connection with any items described in this paragraph or any related contest or
dispute and (c) any Liability for the Taxes of another Person.